oc Oo ND nH BP W PO Ke

YN NY VY VY KY NY NY NY YN |] &

Cae MADECWHODB ASrDERoDOCUOGMt 48

TO FEDERAL AND/OK LU AL RULE
LOC S AND PRACT
AND IS SUBJECT TO! BEECIION BY THE COURT. es

_Cai & gV ALA S ant
~~ le hu innber/Sechi Lon)

Diamond Age Corp.
1215 S. Kihei Rd. Ste O# 339,
KIHEL, HAWAII 96753
Telephone: 808-359-7789
Jake Ganor
yoee enon email con
Pro Se and on behalf of Defendant

REFERENCE

Filed 04/13/21 Page 1 of 3

  

RECEIVED ___ COPY

APR 1 3 202!

I~
lay
i

seaman ae —

  

CLERK LS DISTAL? Coy 7
DIST AIC T AYABIZONA
ay Crp f

aot

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Armored Republic, LLC d/b/a AR500
Armor, an Arizona limited liability
company,

Plaintiff,

Vv.

Diamond Age Corp., a Delaware

corporation,

Defendant.

 

 

 

NO. 2:20-cv-01366-DLR

MOTION FOR EXTENSION OF
TIME

Defendant Diamond Age Corp., in the above-captioned action by Armored

Republic, LLC d/b/a AR500 Armor, and pursuant to Rule 6(b)(1), Federal Rules of

Civil Procedure, hereby respectfully requests that the Court enlarge Defendant’s current
deadline to procure representation of April 26th, 2021, through to and including June

10th, 2021. This requested extension would enlarge Defendant’s deadline by forty-five

(45) calendar days.

Under Fed. R. Civ. P. 6(b)(1), the Court may lengthen the deadline it has issued

in its order for good cause. We respectfully submit that there is good cause to do so.

 
Oo me NI HD vn FSP WD LO

Mw N NY NY YY NR WYN =
eI AAR BH SF SF Ce dA aAEaAaHR ZS

 

Case 2:20-cv-01366-DLR Document 48 Filed 04/13/21 Page 2 of 3

At the present time, Defendant is diligent in seeking out counsel, and is
conferring with well over a dozen potential attorneys and law firms. Should
Defendant be granted the time to carefully select long-term representation, it will help
ensure that future proceedings run smoothly and without disruption, whereas a decision
made in haste may result in inadequate representation. It may even result in
representation which is only temporary in nature, which would undoubtedly be

prejudicial to both the Plaintiff and the Defendant, and would be disruptive to the Court.

The search is made more complex due to Defendant's straitened financial
circumstances, which necessitates either (a) an alternate fee arrangement between
Defendant and new counsel -- which arrangements can be complex to negotiate, as a
comprehensive legal review is required before representation can be initiated -- or (b)
the use of litigation financing -- which is also subject to lengthy reviews prior to

approval.

For the aforementioned reasons, and given the extreme penalties associated with
non-compliance with the Court order to procure representation, we respectfully request

that the Court enlarge the present deadline.

Defendant has attempted to confer with Plaintiff's attorneys, but has not received

a response. It is therefore unknown whether or not they are opposed to this Motion --

 
SS Oo NIN DB TA BP WW YP

Yb NY WY KY WK KY NY WKY YN KH
ed A AKON SF FSF Ce RAARE SHR S

 

Case 2:20-cv-01366-DLR Document 48 Filed 04/13/21 Page 3 of 3

though the moving party can confirm that Plaintiff's attorneys have not expressed any

opposition, despite having had ample opportunity to do so.

RESPECTFULLY SUBMITTED this 9" day of April, 2021.

Wc

Jake anor
President/CEO Diamond Age Corp.

Dated: April 9", 2021

CERTIFICATE OF SERVICE

I hereby certify that on the 9th day of April 2021, I have mailed this document
via express courier to the Clerk’s Office, and have e-mailed it to:

Bradley A. Burns, Esq.
bburns@dickinsonwright.com

Amanda E. Newman, Esq.
anewman@dickinsonwright.com
Dickinson Wright PLLC

1850 North Central Avenue, Suite 1400
Phoenix, AZ 85004

Attorneys for Plaintiff

/s/ Jacob Ganor

 
